Citation Nr: 0517390	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  01-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a depressive disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision awarded 
service connection for a depressive disorder and assigned a 
10 percent rating.  The rating has since been increased to 30 
percent and the appellant has continued her appeal for a 
higher initial rating.

A May 2005 Appellant's Brief is purported by the appellant's 
representative to constitute a substantive appeal on the 
issues of increased ratings for the veteran's service-
connected left and right knee disabilities.  The 
representative notes a rating decision to have been issued in 
June 2003 and a Statement of the Case on the claim to have 
been issued in June 2004.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  In Marsh v. West, 11 Vet. App. 468 (1998), the Court 
of Appeals for Veterans Claims (the Court) held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim. The Court further held, however, that it 
could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  In view of the foregoing, 
this matter is referred to the RO for appropriate action. 

Additionally, correspondence from the veteran's 
representative in March 2005 explicitly raises claims for 
increased ratings for the veteran's other service-connected 
disabilities and a total compensation rating based upon 
individual unemployability.  Supporting medical documentation 
is attached to the correspondence.  As the only issue 
currently developed for appellate review is the claim for a 
higher initial rating for a depressive disorder, these 
additional issues are  also referred to the RO for any 
indicated action.   

The Board also finds that an August 2004 letter from the 
veteran's representative raises the issue of entitlement to 
service connection for degenerative disc disease of the 
thoracolumbar spine.  This matter is referred to the RO for 
appropriate development and adjudication.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

In a document received by the RO in March 2005, about one 
week prior to certification of this case to the Board, and 
later forwarded to the Board after certification, the 
veteran's representative contends that the veteran has been 
unable to work due to severe exacerbation of her service-
connected disabilities, to include a depressive disorder, 
which have left her extremely depressed and suicidal.  
(Accompanying the letter are 9 pages of medical records dated 
in January and February 2005, which primarily relate to the 
veteran's knee and back disabilities.)

The most recent VA psychiatric examination was conducted in 
March 2002, over three years ago.  VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Board finds that under VA's duty to 
assist, the veteran is entitled to a more current psychiatric 
examination to assess whether the present level of disability 
has increased since the March 2002 examination.  Id; 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all recent records pertaining to 
psychiatric evaluation or treatment.  She 
should be requested to provide releases 
for any such private medical records, and 
informed that she may alternatively 
obtain the private medical records 
herself and submit them to the RO.  She 
should be informed that VA will obtain 
all pertinent identified records of VA 
treatment not previously associated with 
the claims files.

2.  The RO should schedule the veteran 
for a psychiatric evaluation in order to 
assess the severity of her service-
connected depression.  The claims files 
should be made available to the 
psychiatrist, who should review the 
relevant medical and psychiatric 
evidence.  The examiner is requested to 
note on the examination report whether 
the claims folders were reviewed.  Any 
indicated tests or studies should be 
accomplished. 

Following the psychiatric examination, 
the examiner is requested to provide a 
GAF score for the veteran's service-
connected depressive disorder consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means and the 
basis of the score assigned. 

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of her claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991). 

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to an initial rating in 
excess of 30 percent for depression with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in November 2004.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).














This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




